Allowable Subject Matter
This communication is in response to the Request for Continued Examination (RCE) filed on 7/20/2021 to consider the amendment previously filed on 6/23/2021.  Claims 1-3 and 8-9 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The limitations “a user device including a first standalone Bluetooth Low Energy device operable to function as a first BLE beacon; registering, by utilizing application, the user device, the first standalone BLE device, and eye color and face identification information of the user with a beacon processing server; wherein user can complete transaction without use of purchase card, cash or need to manipulate the user device; automatically processing payment based on recognizing user device at the POS device in response to receiving beacon signal; automatically processing/denying payment of the transaction…in response to receiving the beacon signal in accordance with trigger response and based on verification of eye color and face identification of the user by accessing the beacon processing server” recited in independent claims 1 and 8 considered as a whole, is not taught by the prior arts found in Examiner’s search and STICS search.  For these reasons claims 1 and 8 are deemed to be allowable over the prior art of record, and claims 2-3 and 9 are allowed by dependency.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue free.  Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695